 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                         Case No. 2:09-cr-00074 JAM AC P
12                       Plaintiff/Respondent,
13                  v.                                  ORDER
14   DUANE ALLEN EDDINGS,
15                       Defendant/Petitioner.
16

17

18          Duane A. Eddings has filed a pro se Petition for Writ of Mandamus, which has been
19   docketed as a “request for court order terminating restitution deductions.” ECF No. 294. The
20   district judge has referred the matter to the undersigned. ECF No. 301. Notwithstanding the
21   docket description, petitioner seeks not an order terminating restitution deductions, but an order
22   compelling the Financial Litigation Unit of the United States Attorney’s Office to provide him
23   with a due process hearing under the Internal Revenue Code, 26 U.S.C. § 6320. ECF No. 294 at
24   1. The petition is supported by three exhibits: Exhibits A and B are attached to the petition itself
25   (ECF No. 294 at 3-13), and Exhibit C is attached to petitioner’s Motion for Expedited
26   Consideration of the mandamus petition (ECF No. 299 at 3-5).
27   ////
28
 1         Good cause appearing, IT IS HEREBY ORDERED that:
 2         1. Respondent shall, within 14 days of the date of this order, file a memorandum in
 3            opposition to the petition for writ of mandamus, ECF No. 294 (as supplemented by the
 4            exhibit at ECF No. 299); and
 5         2. Petitioner may file a reply memorandum within 7 days thereafter.
 6   DATED: June 6, 2019
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                   2
